Citation Nr: 0508620	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-02 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a jaw disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder, claimed as jungle rot.

3.  Entitlement to service connection for dental injury due 
to service trauma for Department of Veterans Affairs (VA) 
dental treatment purposes only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to January 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

Initially, the Board of Veterans' Appeals (Board) notes that 
in a rating decision dated in January 2004, the regional 
office (RO) adjudicated the issue of whether new and material 
evidence had been submitted to reopen a claim for service 
connection for a jaw disorder that was indicated to have been 
denied in a rating action dated in May 2002.  However, the 
Board further notes that the claim for service connection for 
a jaw disorder that was denied in May 2002 is one of the 
claims that is currently before the Board and therefore not 
yet final.  

The Board also observes that additional Department of 
Veterans Affairs (VA) treatment records were provided by the 
veteran with respect to the claim for service connection for 
a bilateral foot disorder following the veteran's 
videoconference hearing before the Board that were not 
initially reviewed by the RO, and there is no waiver of this 
review in the record.  The Board does not find that this 
recent submission requires a remand in this case.  More 
specifically, the additional records do not contain any nexus 
evidence, and with the exception of a January 2004 VA medical 
record entry documenting the trimming of a hard corn on the 
little toe and a December 2004 entry documenting additional 
VA medical treatment for infected toenails and a corn on the 
fifth toe without any additional diagnosis, copies of all of 
these records were already in the record.  Thus, the Board 
finds that this evidence is essentially cumulative or 
duplicative of evidence that is already of record and that 
remand for the RO's initial review of this evidence is not 
warranted.  

A hearing was held on December 17, 2004, by means of video 
conferencing equipment with the appellant in Lincoln, 
Nebraska, before Kathleen K. Gallagher, an Acting Veterans 
Law Judge sitting in Washington, DC, who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c), (e)(2) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.


FINDINGS OF FACT

1.  The veteran's jaw disorder is not related to active 
service.

2.  There is no current bilateral foot disorder that has been 
related to active service.

3.  The veteran does not have an adjudicated compensable 
service-connected dental condition, did not apply for dental 
treatment within one year of his discharge from service in 
January 1947, and does not have a nonservice-connected dental 
condition that is the result of combat or service trauma.


CONCLUSIONS OF LAW

1.  A jaw disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

2.  A bilateral foot disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

3.  Entitlement to service connection for a dental disorder 
for VA dental treatment purposes is not warranted.  38 
U.S.C.A. § 1712(b) (West 2002); 38 C.F.R. § 17.161 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board finds that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, the record reflects that appellant has been notified 
on numerous occasions of the need to provide medical evidence 
linking a current disorder to service, and the fact that the 
failure to file a timely application and/or establish 
service-connected injury to the jaw rendered the veteran 
ineligible for VA dental treatment on any basis.

First, prior to the initial rating decision that denied the 
claims in May 2002, the veteran was furnished with 
correspondence in April 2002 that outlined the evidence 
necessary to substantiate the veteran's claims for service 
connection for a jaw disorder and a bilateral foot disorder, 
the evidence that the VA had and would obtain on the 
veteran's behalf, and the evidence that the veteran was 
expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In addition, the May 2002 rating action 
then advised the veteran that there were no relevant symptoms 
or complaints in service and no medical evidence linking any 
current jaw disorder or bilateral foot disorder to service.  
The veteran was further advised that there was no evidence of 
trauma to the jaw in service, and that entitlement to service 
connection for dental disability for treatment purposes was 
also therefore not warranted.

Thereafter, the December 2002 statement of the case and July 
2003 supplemental statement of the case reiterated that no 
current jaw or foot disability had been linked to service and 
that the lack of evidence of in-service trauma to the jaw 
precluded the veteran's entitlement to VA dental treatment.

In addition, while the RO erroneously took the position in 
July 2003 that the veteran had neglected to timely file a 
substantive appeal as to the May 2002 denial of the claim for 
service connection for a jaw disorder, the July 2003 
correspondence advised the veteran of various evidence that 
could support his claim.  When the veteran then submitted a 
statement from fellow service member G. S. in July 2003, the 
RO requested additional information from G. S. in a letter 
dated in November 2003, and thereafter contacted G. S. by 
telephone for further information in December 2003.  

A July 2004 supplemental statement of the case again noted in 
essence that the preponderance of the evidence was still 
against a finding that the veteran sustained either a jaw or 
bilateral foot disorder in service or that any current jaw or 
bilateral foot disability was related to service.  
Entitlement to VA outpatient treatment also continued to be 
denied because the preponderance of the evidence was against 
a finding of any dental trauma in service.  

Although the April 2002 VCAA notice letter did not 
specifically request that the appellant provide any evidence 
in the appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
RO, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board further notes that there is no indication that 
there are any outstanding pertinent medical records or 
reports that have not been obtained or that are not otherwise 
sufficiently addressed in documents or records already 
associated with the claims file.  In addition, neither the 
veteran nor his representative have indicated any intention 
to provide any medical opinion or supplemental statement that 
would help to link his claimed disabilities to service.  
Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
medical records are silent as to any complaints or treatment 
of any jaw or bilateral foot disorder, either as a result of 
trauma or otherwise.  

Service dental records reflect that at the time of entry into 
service, the veteran was found to be missing his wisdom teeth 
and teeth number 12 and 13 on the lower right.  Thereafter, 
records from September 1946 identify only one lower right 
missing tooth as number 14, and December 1946 discharge 
examination identified teeth 12 and 13 as missing on the 
lower right.  

Service department Form 598 indicates that while in Germany 
during World War II, the veteran was attached to Battery A of 
the 203rd Anti-Aircraft Artillery (AAA) Battalion from 
February 1946 to September 1946, and to Headquarters 
Detachment of the 3rd U.S. Army from September 1946 to 
December 1946.

The veteran's August 1955 application for VA outpatient 
dental treatment was denied in August 1955 on the basis that 
the application was not made within one year from the date of 
discharge or by December 31, 1954, there was no indication 
that the veteran's condition had been rated as service-
connected to a compensable degree, and the records did not 
indicate that his dental condition was adjunct to an injury 
or disease adjudicated to have been incurred in or aggravated 
by active service.  

The veteran's September 1959 application for VA outpatient 
dental treatment was denied in September 1959 on the same 
basis.  The Board also notes that the veteran was basing his 
claim on the fact that he had several teeth filled during 
service in 1945 and 1946, and specifically denied that he was 
claiming a dental condition that was the result of combat 
wounds or trauma (injury) incurred in service.

VA general medical examination in August 1971 revealed no 
findings or symptoms of any bilateral foot or jaw disability.  
VA treatment records for the period of October 1972 to 
September 1979 reflect that in October 1972, the veteran 
complained of a draining lesion over the left mandible for 
the previous two years.  A study was interpreted to reveal 
basal cell carcinoma with ulceration, inflammatory and 
foreign body giant cell reaction, skin, excised.  An oval 
incision was made around the skin creases around the sinus 
tract in the left mandible.  The sinus tract was noted to 
stop in an area just superior to the ramus of the mandible 
and was removed.  The post-operative diagnosis was chronic 
inflammatory and foreign body giant cell reaction with 
fibrosis, 2 segments of skin, negative for tumor.  At the end 
of January 1973, a fistulous tract was noted to extend into 
the mandible and it was removed.  A VA hospital summary from 
February 1973 reflects that the veteran was hospitalized in 
late 1972 because of a draining lesion over the left mandible 
that proved to be a sinus tract that did not communicate with 
the oral cavity.  It was also noted that the veteran 
exhibited the acquired absence of all of his teeth.

In April 1974, the veteran underwent the excision of scar on 
the left jaw area.  In April 1974, he was also treated for 
athlete's foot.  In February 1977, the veteran complained 
that his lower denture was rubbing his gum, and the denture 
was adjusted.  In December 1978, the veteran's complaints 
included weakness of the left lower leg.  In March 1979, the 
veteran underwent the excision of an old left buccal stitch 
abscess at the same location on his face.  In July 1979, it 
was noted that the veteran had a history of a small jaw 
abscess with repeated incisions of the area since 1972, when 
a basal cell carcinoma was removed.  This examiner indicated 
that consideration should be given to the possibility of 
removing the superior portion of the left mandible in an area 
of radiolucency.  In September 1979 additional scar tissue 
was excised.  

A VA outpatient record from August 1990 indicates that the 
veteran complained of left calf and foot pain ("hard 
cramps").  The diagnosis was restless leg syndrome.  A VA 
outpatient record from February 1994 reflects that the 
veteran was treated for a sore on the second toe of the right 
foot.  A private hospital and physical report from August 
1994 reflects a past medical history that included a shrapnel 
injury with surgery to the jaw.  A VA treatment record from 
May 1996 indicates that an incision on the ankle from a "4-
by-pass" was swollen and red.  A VA consultation record from 
February 1997 notes that the veteran had a plastic prosthesis 
in his chin, and that his dentures were reportedly causing 
him pain.

A VA outpatient record from August 2000 reflects that the 
complaints included a corn on the little toe of his left 
foot.  In September 2000, it was noted that the veteran was 
evaluated for implants, to clean his dentures, and to replace 
clips in the lower denture.  Probing on each of the 4 
implants revealed only slight surface inflammation.  In April 
2001, the veteran underwent replacement of the precision 
attachment in the lower denture for his implants.  

A VA outpatient record from August 2001 reflects that the 
veteran complained of circulation in his left lower 
extremity.  In July 2002, the veteran complained that the 
"grippers" were loose on his implants, and a new gripper 
was ordered.  

VA outpatient records from October 2002 to May 2003 reflect 
that in October 2002, the veteran underwent the removal of 
his left and right great toenails due to ingrown nail.  
January 2003 VA psychiatric evaluation revealed the 
examiner's comment that while the veteran claimed that he had 
a close relationship with General Patton, this was not 
possible since General Patton died in 1945, before the 
veteran went to the European Theatre of Operations (ETO).  He 
noted that the veteran also claimed that he was shot and 
wounded in the jaw and mouth.  In May 2003, the veteran 
received a replacement of the nylon clip on his mandibular 
anterior denture and was also evaluated for chronic 
gingivitis.  

A handwritten statement signed by fellow service member G. S. 
was provided by the veteran in July 2003.  The statement 
indicates that he was glad to hear from the veteran and that 
he was with the veteran when he got shrapnel in his jaw and 
"fixed his jaw as good as possible."  In a subsequent 
document provided in November 2003, the same statement is 
copied onto the bottom of an article about G. S., in which it 
was noted that G. S. was attached to Battery C of the 738th 
Field Artillery Battalion.

A VA treatment record from December 2003 reflects an 
impression of dry skin/fungal nails, hands, and feet.  A 
December 2003 report of contact reflects that the RO 
contacted G. S. by telephone, and that he reportedly stated 
that he was with the veteran in Germany when the veteran was 
hit by shrapnel in the jaw.  G. S. also indicated that he was 
an infantryman at the time, and helped to bandage the 
veteran's jaw wound. 

December 2003 VA dental examination revealed that the veteran 
claimed that in late 1945 or 1946 he was hit by shrapnel in 
the left face.  He further noted that while the wound was 
cleaned, he lost some teeth in the left mandible due to the 
injury.  Subsequently over the years he had his remaining 
teeth extracted and dentures made.  He stated that as the 
years went on he had difficulty wearing dentures and a few 
years ago had implants placed in the mandible with an over-
denture, and a complete maxillary denture.  The examiner 
noted that the veteran did have a scar on the left face/chin 
over an area of approximately 2 centimeters of unknown 
origin.  The examiner commented that he was unable to give an 
opinion on whether the injury resulting in the scar was 
sufficient to cause a dental injury, as he did not have 
either a record of the incident nor pre or post-injury 
radiographs of the area.  The examiner also noted that the 
last in-service dental record of September 1946 did not 
indicate any missing teeth in the claimed affected area of 
the left mandible.  The examiner found that there was no 
apparent dental residual of the claimed injury.

At the veteran's personal hearing at the RO in March 2004, 
the veteran testified that he got shrapnel in his jaw over in 
Germany, and since there were no medics around, G. S. helped 
him out as much as possible (transcript (T.) at p. 1).  He 
denied that any records were ever made of the incident (T. at 
p. 1).  When he returned to the United States, he asserted 
that the VA took out all his teeth and operated on his jaw 
(T. at p. 1).  He indicated that he actually had shrapnel in 
the jawbone (T. at pp. 1-2).  

VA outpatient records from March 2004 reflect that the 
veteran was treated at this time for ankle pain.  The veteran 
complained of pain in the ankle and foot.  In May 2004, 
primary problems were identified as accretions on teeth and 
dental disorder not otherwise specified.  The veteran also 
needed new implants clips.  

At the veteran's hearing before the Board in December 2004, 
the veteran testified that he sustained an shrapnel injury to 
his jaw while in the military, that he "shredded my own 
records," and that this was verified by G. C., an individual 
he served with in Germany (T. at p. 3).  The veteran did not 
want to speculate as to the date of the injury (T. at p. 3).  
The veteran asserted that the injury destroyed part of his 
jawbone (T. at p. 5).  The shrapnel injury caused his jaw 
condition that led to the dental injury that required 
dentures (T. at p. 6).  The first problem with his feet in 
service was fungus (T. at p. 7).  He also noted that he had 
recently treated with the VA for his foot condition (T. at p. 
9).  The veteran maintained that his current foot problem was 
related to the jungle rot or fungus he had in service (T. at 
p. 12).  


II.  Analysis

Turning first to the veteran's claim for service connection 
for a bilateral foot disorder, an initial problem with this 
claim concerns the lack of sufficient current evidence of 
disability or diagnosis.  The Board has carefully examined 
the entire record in this case, and finds that with respect 
to the veteran's feet, it demonstrates treatment for 
athlete's foot in April 1974, complaints of weakness of the 
left lower leg in December 1978, a diagnosis of restless leg 
syndrome in August 1990, treatment for a sore on the second 
toe of the right foot in February 1994, August 2000 
complaints with respect to a corn on the little toe of his 
left foot, August 2001 complaints with respect to circulation 
in the left lower leg, the treatment of ingrown toenails in 
October 1992, and a December 2003 impression of dry 
skin/fungal nails, hands, and feet.  In addition, the Board 
notes that the veteran has maintained that the primary 
disability that he believes began in service is a fungal 
disorder of the skin.  Thus, the most relevant evidence based 
on the veteran's assertions consists of an April 1974 finding 
of athlete's foot and a December 2003 impression of fungal 
feet, and nothing thereafter.  The Board does not find that 
this evidence is reflective of a chronic fungal disorder.

In summary, a critical element in establishing service 
connection for any disability is the existence of current 
disability, and the medical evidence is clearly negative for 
any current findings of a chronic fungal disorder of the 
skin.  The Board would further point out that current 
disability is also not shown with respect to other findings 
and diagnoses of foot or lower extremity disability over the 
years.  Instead, the evidence of record reflects periodic 
acute complaints which are resolved without continuing 
residual disability that can be linked to service.  
Accordingly, the Board finds that a preponderance of the 
evidence is against entitlement to service connection for a 
bilateral foot disorder, simply based on the lack of evidence 
of current disability.

Moreover, even if the Board were to find that the December 
2003 impression of fungal feet was sufficient to meet the 
element of a current foot disability, the veteran's claim 
would still fail due to the lack of any evidence of treatment 
of this disability in service, and the absence of any medical 
evidence linking a current fungal foot disorder to service.  

With respect to the claim for service connection for a jaw 
disorder, while the Board concedes that the excision of a 
lesion from the veteran's left cheek in 1972 resulted in 
mandibular damage that resulted in the need for special 
implants and dentures thereafter, the Board finds that the 
preponderance of the evidence is against a link between such 
mandibular damage and service.  To begin with, as was noted 
by the RO on numerous occasions, there is no contemporaneous 
evidence of treatment for a shrapnel injury to the left jaw 
in service.  In addition, while the veteran has indicated 
that there was some tooth loss originally associated with 
this injury, his separation examination reflects the same 
missing teeth that were noted at the time of his enlistment 
into the service.  The Board further finds it significant 
that when the veteran applied for dental treatment in 1959, 
he specifically denied that he suffered from any dental 
disability that resulted from combat or trauma during 
service.  Moreover, VA examination in 1971 revealed no 
findings of any scarring on the left cheek or complaints of 
left jaw problems.  The Board also notes that when the 
veteran was originally evaluated for his left cheek lesion in 
October 1972, he noted that he had suffered from this problem 
for the previous two years, not since a shrapnel injury in 
service.  It is not until August 1994, that the veteran first 
relates a current jaw problem to a shrapnel injury in 
service.  Although the December 2003 examiner was unable to 
opine whether the small left cheek scar was related to a 
shrapnel injury in service, he did note that the record 
otherwise did not confirm missing teeth in the claimed 
affected area of the left mandible.  

Turning finally to the statement of G. S., the Board notes 
first and foremost that the article provided by the veteran 
in November 2003 indicates that this veteran served with a 
different unit than the veteran's unit, and no explanation is 
offered by either the veteran or G. S. as to how they both 
happened to be at the location of the veteran's shrapnel 
injury to the left jaw.  The Board therefore attaches minimal 
probative value to this statement and does not find that it 
is sufficient to confirm an in-service shrapnel injury, 
especially as a result of all of the above-noted evidence 
which demonstrates that the veteran's jaw problems began at 
best no earlier than two years prior to October 1972.  It is 
also not sufficient to enable the Board to conclude that the 
veteran's jaw problems are related to an injury incurred in 
combat, and thus, 38 U.S.C.A. § 1154 (West 2002) is also not 
for application.

In addition, there is otherwise no medical evidence linking 
any current jaw disability to the veteran's active service.  
The Board would also point out that the veteran, as a 
layperson, is unable to link any of his claimed disorders to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the Board also finds that a preponderance of the 
evidence is against the claim for service connection for a 
jaw disorder.

Finally, turning to the claim for service connection for a 
dental disorder as a result of service trauma for VA dental 
treatment purposes, the Board initially notes as did the 
December 2003 VA examiner that there is no existing dental 
disability.  However, assuming that current dental disorder 
is conceded, there is otherwise no basis to provide the 
veteran with the benefit sought.  Under the law, a claimant 
is entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712(b) 
(West 2002) and 38 C.F.R. § 17.161 (2004).  Specifically, a 
veteran will be eligible for "Class I" VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  As was noted above, since the veteran is 
not service-connected for residuals of a jaw injury, he is 
not eligible for "Class I" VA outpatient treatment for dental 
disorders arising from that condition.

"Class II" eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Generally, claimants are eligible for 
one-time correction of noncompensable service-connected 
dental conditions.  In the case of the veteran, who was 
released from active duty in January 1947, an application for 
such treatment must have been filed within one year of 
discharge or by December 31, 1954.  Clearly, the veteran's 
current application for treatment and previously filed 
applications are untimely under the aforementioned 
eligibility category; therefore, the veteran is ineligible 
for "Class II" VA treatment based on those applications.

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a "Class II(a)" basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during the veteran's military service.  VAOPGCPREC 
5-97; 62 Fed. Reg. 15566 (1997).

As was noted above with respect to the veteran's claim for 
service connection for a jaw disorder, the Board does not 
find that the evidence supports a finding that the veteran 
either engaged in combat or that his mandibular damage and/or 
tooth loss resulted from service trauma.  Therefore, VA 
dental care is also not warranted on a "Class II(a)" basis.  
Thus, based on all of the foregoing, the Board concludes that 
a preponderance of the evidence is against entitlement to 
service connection for a dental disorder for VA dental 
treatment purposes.




ORDER

The claim for service connection for a jaw disorder is 
denied.

The claim for service connection for a bilateral foot 
disorder is denied.

The claim for service connection for a dental injury due to 
service trauma for VA dental treatment purposes is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


